                                                                                            E-FILED
                                                                  Friday, 05 June, 2020 09:26:54 AM
                                                                       Clerk, U.S. District Court, ILCD



                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )     Case No. 20-mj-6078
                                        )
CA’QUINTEZ GIBSON,                      )
                                        )
      Defendant.                        )

                      NOTICE OF ATTORNEY APPEARANCE

      NOW COMES Elisabeth R. Pollock and enters her appearance as an attorney of

record for Defendant Ca’Quintez Gibson. Karl Bryning remains lead counsel of record

for Mr. Gibson in the above-captioned case.

                                        Respectfully Submitted,

                                        THOMAS W. PATTON
                                        Federal Public Defender

                                        BY:   s/Elisabeth R. Pollock
                                              ELISABETH R. POLLOCK
                                              Assistant Federal Public Defender
                                              300 West Main Street
                                              Urbana, Illinois 61801
                                              Telephone: (217) 373-0666
                                              Facsimile: (217) 373-0667
                                              Email: Elisabeth_Pollock@fd.org
                             CERTIFICATE OF SERVICE

      I hereby certify that on June 5, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to the assigned Assistant United States Attorney.


                                                 s/Elisabeth R. Pollock
                                                 ELISABETH R. POLLOCK
                                                 Assistant Federal Public Defender
                                                 300 West Main Street
                                                 Urbana, Illinois 61801
                                                 Telephone: (217) 373-0666
                                                 Facsimile: (217) 373-0667
                                                 Email: Elisabeth_Pollock@fd.org
